IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

TAMMY L. OLSEN,
Plaintiff,

v. CIVIL No. 3:18cv124 (JAG)

NANCY A. BERRYHILL,

Acting Commissioner of Social Security,
Defendant.

 

O
§
m
z

 

'I`his matter is before the Court on the Report and Recommendation of the Magistrate
Judge entered on January 16, 2019 (Dk. No. 15). The time to tile objections has expired and
neither party has objected to the Report and Recommendation. I-Iaving considered the matter
and deeming it otherwise proper and just to do so, it is hereby ORDERED:

(l) The Report and Recommendation of the Magistrate Judge (Dk. No. 15) is
ACCEPTED and ADOPTED as the OPINION of the Court.

(2) Plaintist Motion for Summary Judgment (Dk. No. 10) and Motion for Remand
(Dk. No. l 1) are GRANTED.

(3) Defendant’s Motion for Summary Judgment (Dk. No. 13) is DENIED.

(4) The decision of the Commissioner is VACA'I`ED and REMANDED pursuant to
the fourth sentence of 42 U.S.C. § 405(g).

(5) This case is CLOSED.

Let the Clerk of the Court send a copy of this Final Order to all counsel of record.

lt is so ORDERED.

 

Richmond, Virginia _ IS/ 74 / .
Date: 31 Jan. 2019 JohnA. Glbncy,.lr._/ C
United Statcs Distnct J dg

 

 

 

